Citation Nr: 9910712	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-00 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a head 
injury currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from May 1981 to May 
1985.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an Informal Hearing Presentation dated in July 1998 the 
veteran's representative raised the additional issues of 
entitlement to service connection for dysthymia and a 
cervical spine disorder.  Since those issues have not been 
adjudicated by the RO they are not before the Board at this 
time.  They are referred to the RO for appropriate action.


FINDING OF FACT

The veteran has residuals of a head injury manifested by 
subjective complaints of headaches, blurred vision and dizzy 
spells.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of a head injury are not met.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.124a Code 8045, 
4.130 Code 9304 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that in October 1983 the 
veteran was hit in the head with a claw hammer thrown from 36 
feet away.  He briefly lost consciousness and became woozy.  
He was evaluated by a medical officer, but was not 
hospitalized.  X-rays revealed no evidence of a skull 
fracture.  Shortly after that incident he began to get severe 
headaches.  He described the pain as very sharp during acute 
attacks, but otherwise a dull, blunt pain.  The pain 
increased with Valsalva maneuver.  He was tried on several 
medications without relief.  He also complained of dizziness, 
blurred vision, poor memory and seeing rings around lights.  
It was reported that detailed neurological evaluations had 
been within normal limits.  The veteran reported difficulty 
concentrating for any length of time.  He had two EEGs and a 
CT scan, which were interpreted as normal.  Postconcussive 
syndrome, chronic, moderate, manifested by headaches, memory 
loss, dizziness and altered vision was diagnosed.  The 
veteran was ultimately discharged from service pursuant to 
the recommendations of a medical board.  

On VA examination in August 1985 the veteran complained of 
persistent headaches.  Examination revealed a 4 cm. scar on 
the scalp to the left of the midline in the occipital area.  
The scar was described as soft, nonadhesive, nontender and 
barely visible.  Neurological examination did not reveal any 
abnormality.  He did exhibit short lapses of memory.  The 
pertinent diagnosis was post concussive headaches-post 
concussive syndrome.

On VA examination in May 1987 the veteran complained of 
constant headaches of varying intensity, uncertain balance, 
blackout spells, losing his train of thought while talking, 
blurred vision and disturbed sleep.  All reported 
neurological findings were normal including balance and 
coordination.  There was no aphasia.  The pertinent diagnosis 
was post concussive headaches-post concussive syndrome.

Following that examination the RO continued the 10 percent 
rating for the veteran's head injury residuals.  The veteran 
filed a notice of disagreement and a statement of the case 
was issued, but the veteran did not perfect a timely appeal.

The veteran claimed an increased rating for residuals of a 
head injury in a statement dated in September 1996.

VA outpatient clinic records dated from August 1995 to 
September 1996 reveal that in March 1996 the veteran 
complained of chronic frontal to occipital headaches 
occurring daily with exacerbations three times a week.  He 
reported that the headaches were increased by activity and 
decreased by rest, but were not improved by sleeping.  They 
were associated with photophobia and blurry vision.  The 
impression was tension headaches versus chronic posttraumatic 
headaches.  He was seen again in September 1996 and his 
medication was changed.  

During psychiatric evaluation in October 1996 the veteran 
reported that he had migraine headaches and an impression of 
migraine headaches was noted.

On VA examination in October 1996 the veteran complained of 
headaches beginning in the occipital region and spreading 
throughout every area of the head.  He also reported loss of 
balance which made him fall and tingling sensations.  
Examination did not reveal any neurological deficit.  

On VA examination in June 1997 the veteran complained of 
episodic headaches, blurred vision and dizzy spells.  
Neurologic examination was entirely normal.  The examiner 
offered the opinion that the veteran had headaches which were 
consistent with posttraumatic headaches and that his 
dizziness was related to the headaches and not indicative of 
separate vascular pathology.  Examination for ear disease in 
July 1997 did not reveal any abnormality.  Vestibular testing 
done in August 1997 revealed findings supportive of 
vestibulo-ocular dysfunction, but the findings were non-
specific and non-localizing.  Posturography abnormalities 
suggested a vestibular abnormality and abnormal ocular 
pursuit was interpreted as a non-specific central nervous 
system finding.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
severity of status post brain concussion with headaches is 
determined, for VA rating purposes, by application of 
Diagnostic Codes 8045, 8100, and 9304 of the VA's Schedule 
for Rating Disabilities.  38 C.F.R. §§ 4.124a, 4.130 (1998).

Diagnostic Code 8045 for brain disease due to trauma provides 
that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent evaluation will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be noted under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045-
8207).  38 C.F.R. Part 4, Diagnostic Code 8045.

Under the regulations in effect prior to November 7, 1996, 
dementia associated with brain trauma was rated under 
Diagnostic Code 9304.  Under these rating criteria, a 10 
percent evaluation will be assigned for mild impairment of 
social and industrial adaptability.  A 30 percent evaluation 
is warranted when there is definite impairment of social and 
industrial adaptability.

Under the criteria in effect after November 7, 1996, the 
criteria for dementia due to head trauma contemplates that a 
10 percent evaluation will be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medications.  A 30 percent 
evaluation will be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as "depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9304.

In this case, there has been no finding that the veteran's 
residuals of a head injury with headaches is productive of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  There is no diagnosis of organic brain syndrome in 
the record.  In the absence of the diagnosis of organic brain 
syndrome, which the Board deems as analogous to the multi- 
infarct dementia associated with brain trauma referenced in 
Diagnostic Code 8045, the Board must either limit the 
veteran's rating to 10 percent under that code, or determine 
that another code is more properly applied.  38 C.F.R. Part 
4, Diagnostic Codes 8045-9304.

The diagnostic code for headache due to brain trauma is 
properly applied when there are purely subjective 
manifestations of the brain trauma.  The Board notes that the 
record contains one diagnosis of migraine headaches.  That 
diagnosis, however, was based on history provided by the 
veteran and is unsupported by any clinical findings.  
Headaches are themselves subjective phenomena, and in the 
absence of a clinically supported finding of true migraine 
headaches and of a nexus between symptoms of migraine and the 
veteran's service connected residuals of a head injury, the 
Board finds no basis in the record for applying the 
provisions of Diagnostic Code 8100 in this case.  


Furthermore, the medical evidence of record shows that the 
veteran has not complained of any neurological symptoms 
related to his concussion and the objective evidence does not 
suggest otherwise.  As such, the Board finds no basis for 
granting an increased rating for the veteran's residuals of a 
head injury in this case.


ORDER

Entitlement to an increased rating for residuals of a head 
injury is denied.



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 

